UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): July 4, 2010 Vishay Precision Group, Inc. (Exact Name of Issuer as Specified in Charter) Delaware 1-34679 27-0986328 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification Incorporation or Organization) Number) 3 Great Valley Parkway, Suite 150 Malvern, PA 19355 (Address of Principal Executive Offices) (Zip Code) (484) 321-5300 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 1.01 Entry into a Material Definitive Agreement. On July 6, 2010, Vishay Intertechnology, Inc. (“Vishay”) completed the previously announced spin-off of Vishay Precision Group, Inc. (“VPG” or the “Company”) through a pro rata distribution to Vishay shareholders of all of the Company’s outstanding common stock and Class B common stock (the “Distribution”). In connection with the Distribution, the Company and its subsidiaries entered into several agreements with Vishay and its subsidiaries that govern the relationship of the parties following the spin-off, including the following (collectively referred to as the “Ancillary Agreements”): Tax Matters Agreement, dated July 6, 2010, between VPG and Vishay; Trademark License Agreement, dated July 6, 2010, between VPG and Vishay; Transition Services Agreement, dated July 6, 2010, between VPG and Vishay; Supply Agreement, dated July 6, 2010, between Vishay Advanced Technology, Ltd. (“VAT”) and Vishay Dale Electronics, Inc. (“Dale”); Secondment Agreement, dated July 6, 2010, between VPG and Vishay; Patent License Agreement, dated July 6, 2010, between VPG and Dale; Lease Agreement, dated July 4, 2010, between VAT andV.I.E.C. Ltd.; Supply Agreement, dated July 6, 2010, between Dale and VAT; Supply Agreement, dated July 6, 2010, between Vishay Measurements Group, Inc. (“VMG”) and Vishay S.A. (“Vishay S.A.”); Manufacturing Agreement, dated July 6, 2010, between Vishay S.A. and Vishay Precision Foil GmbH (“VPG GmbH”); Intellectual Property License Agreement, dated July 6, 2010, between Vishay S.A. and VPG GmbH; Supply Agreement, dated July 6, 2010, between VPG GmbH and Vishay S.A.; Intellectual Property License Agreement, dated July 6, 2010, between Vishay S.A. and VMG; Lease Agreement, between Vishay Alpha Electronics Corporation and Vishay Japan Co., Ltd.; Lease Agreement, dated July 6, 2010, between Vishay and VPG; and Lease Agreement, dated July 4, 2010, between Vishay Precision Israel, Ltd. and Vishay Israel, Ltd. A summary of the material features of the foregoing agreements can be found in the section entitled “Certain Relationships and Related Party Transactions – Agreements with Vishay Intertechnology” in the Company’s Information Statement (the “Information Statement”), filed as Exhibit 99.1 to the Company’s Form 10 Registration Statement, filed with the Securities and Exchange Commission (the “SEC”) on June 22, 2010, and is incorporated herein by reference. The Ancillary Agreements are filed as Exhibits 10.1 - 10.16 to this current report on Form 8-K. -2- Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Board of DirectorsIn connection with the Distribution, Dr. Lior E. Yahalomi and William M. Clancy resigned from the Company’s board of directors (the “Board”), effective upon consummation of the Distribution. Mr. Ziv Shoshani, the Company’s President and Chief Executive Officer will continue to serve on the Board and will be joined by the following new directors, who were elected to serve as directors of the Company effective immediately after the consummation of the Distribution on July 6, 2010: Marc Zandman (non-executive chairman) Samuel D. Broydo Saul Reibstein Timothy Talbert Information concerning these individuals, including biographies and compensation information, is included in the Information Statement under the heading “Management–Board of
